Detailed Action 
1. 	This office action is response to the communicated dated 26 April 2022 concerning application number 17/025,618 effectively filed on 18 September 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 26 April 2022 has been considered by the Examiner.

Status of Claims 
4. 	Claims 1-12 are pending, of which claims 8-10 have been withdrawn; claims 1-7 have been amended; claims 11-12 have been added; and claims 1-7 and 11-12 are under consideration for patentability.

Response to Arguments
5. 	Applicant’s arguments dated 26 April 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive. 
	Applicant argues that that the prior art of record does not disclose or suggest the amended limitation that recites “in each needle of the plurality of needles, a tip end of each needle is configured to be a first insulated region, and the remaining portions of each needle are configured to be at least one active region and at least one second insulated region (pages 5-8 of the Arguments).” The Examiner respectfully disagrees, as Hinman teaches that the needle electrodes may be insulated over one or more regions ([0011, 0080]). Hinman also teaches that that the needle electrodes may comprise one or more active regions (the “energy delivery regions” are interpreted as the active regions [0011, 0080]). Specifically, this disclosure shows that the insulated and active regions are capable of being configured at different regions of the needle electrode ([0011]). The Examiner respectfully submits that configuring the insulated and active regions in the claimed manner would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). Therefore, the Examiner respectfully maintains that Hinman suggests the amended limitation that recites “in each needle of the plurality of needles, a tip end of each needle is configured to be a first insulated region, and the remaining portions of each needle are configured to be at least one active region and at least one second insulated region.” 
	Applicant argues that the prior art of record does not disclose or suggest the new limitation within claim 11 that recites “wherein the first insulated region is configured to prevent electrical energy from being transferred to a skin from the tip end of each needle of the plurality of needles, on which a RF current is concentrated.” The Examiner respectfully disagrees, as the needle tip suggested by Hinman in view of Alpert was further modified in claim 1 to comprise the insulated region ([see the rearrangement of parts modification within claim 1 below]). Specifically, Hinman’s insulated regions are configured to insulate or prevent portions of the needle from delivering electrical energy [0011]. In this case, the insulated needle tip would not be able to deliver electrical energy to the skin. Hinman and Alpert do not explicitly teach wherein a RF current is concentrated on the tip end of each needle. However, Cosman, Jr. teaches wherein a RF current is concentrated on the tip end of each needle (the tissue piercing needle electrodes can receive radiofrequency electrical energy [abstract, 0110, 0123, 0130, 0149]). The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the electrical pulse generator suggested by Hinman view of Alpert (see paragraphs [0074, 0076] by Hinman) to output a RF current, as taught by Cosman, Jr. The advantage of such modification will configure the needle electrodes for tissue ablation, coagulation of blood, nerve stimulation, and/or radiofrequency lesioning (see paragraphs [0002, 0110] by Cosman, Jr.). Therefore, the Examiner respectfully maintains the combination of Hinman, Alpert, and Cosman, Jr. to suggest claim 11.
	Applicant argues that the prior art of record does not disclose or suggest the new limitation within claim 12 that recites “wherein the first insulated region and the second insulated region are physically separated by the active region that is positioned in between the first insulated region and the second insulated region.” The Examiner respectfully disagrees, as Hinman teaches the use of the insulated regions and the active region (needle 107 comprises one or more insulated regions and an active energy region [0011, 0080]), configuring the insulated regions and the active region as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). Therefore, the Examiner respectfully maintains the reference by Hinman to suggest claim 12. 

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. (US 2021/0038881 A1) in view Alpert et al. (US 2015/0306386 A1).
Regarding claim 1, Hinman teaches a needle tip for application of current (treatment tip device 105 comprises a voltage pulse generator to deliver electrical therapy to the patient [0007, 0074, 0076, 0113]), the needle tip comprising: 
a needle fixing part (needle fixing part or housing 143 [0080, FIG. 1B]); and
 a plurality of needles disposed on one surface of the needle fixing part (the needle electrodes 107 are disposed or extended onto the surface of the needle housing 143 [0080, FIG. 1C]), 
wherein each needle of the plurality of needles comprises a tip end (see the tip of the needles 107 [FIG. 1C]), a first insulated region (the needle electrodes 107 comprise an insulated cover 117 [0080, FIG. 1B]. Furthermore, the needle electrodes 107 may be electrically insulated over one or more regions [0011]), at least one active region (the needles 107 are electrodes which have an active region or an area for delivering the electrical energy [0011, 0072, 0075, 0080]), and at least one second insulated region (the needle electrodes 107 are electrically insulated over one or more regions [0011]), 
wherein current is configured to be applied to the plurality of needles ([0007, 0029, 0113]), 
wherein the active region is configured to be exposed (the needle electrodes 107 for delivering energy are exposed from the housing 143 [FIG. 1C, 0080]), and 
wherein the first insulated region and the second insulated region are coated with an insulating material (the insulated cover 117 [0080] or the plurality of insulated regions [0011] would inherently consist of an insulating material).
Although Hinman teaches the insulated and active regions being configured at one or more portions of the needle (the insulated and active energy regions can be positioned along different portions of the needle [0011]), Hinman does not explicitly teach wherein the tip end of each needle is configured to be the first insulated region and the remaining portions of each needle are configured to be the at least one active region and the at one second insulated region. The Examiner respectfully submits, as Hinman teaches the use a needle with insulated and active regions (electrode needle 107 comprises one or more insulated regions and active energy regions [0011, 0080 FIG. 1C]), configuring the insulated and active regions on the needle as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Hinman teaches the active region to be rotated using an electromagnetic coil (the needle electrodes are rotated via the electromagnetic coils 665 [0019, 0034, 0092, 0094]). However, Hinman does not explicitly teach wherein the active region is electromagnetically energized. 
The prior art by Alpert is analogous to Hinman, as they both teach the use of stimulating needle electrodes that are driven by an electromagnetic coil ([0027, 0048]). 
Alpert teaches wherein the active region is electromagnetically energized (the needle electrode 24 is driven from an electromagnetic coil 23 to generate electromagnetic stimulation in the sub-dermal tissue [0048]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hinman’s active region to generate electromagnetic stimulation, as taught by Alpert. The advantage of such modification will provide an alternative form of energy that can be used to treat sub-dermal tissue (see paragraph [0048] by Alpert). 
Regarding claim 7, Hinman teaches a hand piece (hand piece 115 [0011, 0076, FIG. 1A]), wherein the needle tip according to claim 1, for application of current, is mounted on the hand piece (needle tip device 105 is mounted on the hand piece 115 [0076, FIG. 1A]).
Regarding claim 12, Hinman in view of Alpert suggests the needle tip of claim 1. Hinman and Alpert do not explicitly teach wherein the first insulated region and the second insulated region are physically separated by the active region that is positioned in between the first insulated region and the second insulated region.
The Examiner respectfully submits, as Hinman teaches the use of the insulated regions and the active region (needle 107 comprises one or more insulated regions and an active energy region [0011, 0080]), configuring the insulated regions and the active region as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).

9. 	Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. in view of Alpert et al., further in view of Danitz et al. (US 2019/0083187 A1).
Regarding claim 2, Hinman in view of Alpert suggests the needle tip of claim 1. Hinman teaches wherein the needles are adjacent to each other (needles 107 / 207 are adjacent to each other [FIG. 1C, FIG. 2A-2C, 0087]). 
Hinman and Alpert do not explicitly teach wherein the at least one active region of each needle is disposed at the same height. 
The Examiner respectfully submits, as Hinman teaches the use of active regions (the needles 107 are electrodes which have an active region for delivering electrical energy [0011, 0072, 0075, 0080]), configuring the active regions to be disposed at the same height would be a matter of changing the size of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Hinman and Alpert also do not explicitly teach wherein the adjacent needles among the plurality of needles are configured to output different polarities or the same polarity, and electrical energy is configured to be supplied to a specific depth of skin through an energy transfer region formed between the active regions of the plurality of needles.
The prior art by Danitz is analogous to Hinman, as they both teach the use of retractable needle tip electrodes ([abstract]). 
Danitz teaches wherein the adjacent needles among the plurality of needles are configured to output different polarities or the same polarity ([0019, 0212]), and electrical energy is configured to be supplied to a specific depth of skin through an energy transfer region formed between the active regions of the plurality of needles (the needle electrodes supply the electrical energy to a desired depth of the skin or tissue [0211]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the needle tip suggested by Hinman in view of Alpert to have adjustable polarities and to deliver energy at a specific tissue depth, as taught by Danitz. The advantage of applying energy at a specific tissue depth will allow for treating a desired layer of tissue (see paragraph [0211] by Danitz). Furthermore, the advantage of the adjustable polarities will allow for altering the electrical fields as needed to treat various tissue (see paragraph [0212] by Danitz). 
Regarding claim 3, Hinman in view of Alpert and Danitz suggests the needle tip of claim 2. Hinman, Alpert, and Danitz do not explicitly teach wherein the active regions of the plurality of needles have the same size.
The Examiner respectfully submits, as Hinman teaches the use of active regions (the needles 107 are electrodes which have an active region for delivering electrical energy [0072, 0075, 0080]), configuring the size of the active regions as recited would be a matter of changing the size of the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 4, Hinman teaches wherein the size by which the energy transfer region is formed in the skin is configured to be adjusted by adjusting strength of the current applied to the plurality of needles (the electrical energy is applied to the skin and the size of the current can be adjusted to have higher voltages or pulse parameters [0110, 0113, 0119, 0133]).
Regarding claim 6, Danitz teaches wherein one of two needles adjacent to each other among the plurality of needles is configured to output a positive (+) polarity, and the other is configured to output a negative (-) polarity (the adjacent electrode needle terminals 2002 comprise opposite polarities [0019, 0212-0213, FIG. 20]).

10. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. in view of Alpert et al., Danitz et al., and further in view of Cosman, Jr. et al. (US 2017/0049513 A1).
Regarding claim 5, Hinman in view of Alpert and Danitz suggests the needle tip of claim 2. Hinman teaches wherein when the plurality of needles have a plurality of active regions spaced apart from each other (each of the electrode needles 107 / 207 are spaced apart [FIG. 1C, FIG. 2B, 0080, 0087]. As stated previously, the needles 107 / 207 are electrodes which have an active region for delivering electrical energy [0072, 0075, 0080, 0087]), a plurality of energy transfer regions formed between the plurality of active regions are configured to be spread by adjusting the strength of the current applied to the plurality of needles (each of the electrode needles 107 / 207 are configured to transfer or form regions of electrical energy onto the user’s tissue during stimulation ([0080, 0113, 0108, 0117, FIG. 1C]. The user can adjust the size of the current to have higher voltages or pulse parameters [0110, 0113, 0119]. Furthermore, the user can adjust the electrical parameters to control the spread or movement of the applied current [0133])
Hinman, Alpert, and Danitz do not explicitly teach adjusting the strength of the current applied to the plurality of needles to 20 W to 50 W. 
Cosman, Jr. is analogous to Hinman, as they both teach the use of electrical stimulation currents to stimulate a tissue [0110, 0229]. Cosman, Jr. is also analogous to Hinman, as Cosman, Jr. teaches an electrode 646 in the form of a needle ([0123, 0149]). 
Cosman, Jr. teaches adjusting the strength of the current applied to the plurality of needles to 20 W to 50 W (the electrode’s target power can be programed up to 20 W and then up to 50 W [0229, 0233]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the needle tip suggested by Hinman in view of Alpert and Danitz with a current that can be adjusted to 20 W and 50 W, as taught by Cosman, Jr. The advantage of such modification will provide a flexible amount of wattage that can be adjusted to treat various tissue.

11. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. in view of Alpert et al., further in view of Cosman, Jr. et al.  
	Regarding claim 11, Hinman in view of Alpert suggests the needle tip of claim 1. Hinman teaches wherein the first insulated region is configured to prevent electrical energy from being transferred to a skin from the tip end of each needle of the plurality of needles (the tip of needle was previously modified in claim 1 to comprise the insulated region [0011, see claim 1 above]. Specifically, Hinman’s insulated regions are configured to insulate or prevent portions of the needle from delivering electrical energy [0011]. In this case, the insulated needle tip would not be able to deliver electrical energy to the skin. However, the non-insulated portions of the needle are able to deliver the electrical energy to the skin [0011]). 
	Hinman and Alpert do not explicitly teach wherein a RF current is concentrated on the tip end of each needle of the plurality of needles
	Cosman, Jr. teaches wherein a RF current is concentrated on the tip end of each needle of the plurality of needles (the tissue piercing needle electrodes can receive radiofrequency electrical energy [abstract, 0110, 0123, 0130, 0149]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrical pulse generator suggested by Hinman in view of Alpert to output a RF current, as taught by Cosman, Jr. The advantage of such modification will configure the needle electrodes for tissue ablation, coagulation of blood, nerve stimulation, and/or radiofrequency lesioning (see paragraphs [0002, 0110] by Cosman, Jr.). 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
13. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792